Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/706,160 filed on September 24, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restrictions
4.	Claims 1, 5, 10, 12, 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14, 19 are directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 14, 19 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement drawn to device/method groups I, II as set forth in the Office action mailed on 04/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Joshua B. Goldberg, Reg. No. 44,126, Tel: 703-548-6284 on 11/30/2021 and subsequent call on 12/02/2021.
Please cancel claim 8.

Reasons for Indicating Allowable Subject Matter
7.	Claims 1, 5, 10, 12, 13, 14, 19 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a top gate metal oxide transistor, comprising:
....
a light shielding layer on the base substrate, wherein an upper surface of the light shielding layer has a non-protruding region and a protruding region protruding from the non-protruding region;....
lower surfaces of the first conductorized portion and the second conductorized portion are lower than a lower surface of the channel portion; in combination with the rest of claim limitations as claimed and defined by the applicant.
9.	The following is an examiner’s statement of reasons for allowance:
Claim 14: the prior art of record alone or in combination neither teaches nor makes obvious a method for manufacturing a top gate metal oxide transistor, comprising:
....
forming a light shielding layer on the base substrate, wherein an upper surface of the light shielding layer has a non-protruding region and a protruding region protruding from the non-protruding region;....
lower surfaces of the first conductorized portion and the second conductorized portion are lower than a lower surface of the channel portion; in combination with the rest of claim limitations as claimed and defined by the applicant.

10.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a top gate metal oxide transistor/method for manufacturing in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 14 are allowable. Since the independent claims 1, 14 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 5, 10, 12-13 of the independent claim 1, and the dependent claim 19 of the independent claim 14 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims, 1, 14 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 14 are deemed patentable over the prior art.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819